Order entered January 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00675-CV

      ROSCOE F. "TREY" WHITE, III AND WHITE VENTURES ENERGY LLC,
                                Appellants

                                               V.

 MICHAEL POTTORFF AND MONICA FABBIO, DERIVATIVELY ON BEHALF OF
    INVESTORS GROUP, LLC F/K/A WE INVESTORS GROUP, LLC, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00751-D

                                           ORDER
       Based on our opinion of this date, we LIFT THE STAY granted by order of October 3,

2014 and ORDER Roscoe F. “Trey” to post a bond or provide a cash deposit or other security

equal to the lesser of (1) half his net worth of $4,215,115 or (2) the sum of the compensatory

damages awarded in the judgment, two years’ post-judgment interest for the estimated duration

of the appeal, and costs awarded in the judgment. See TEX. R. APP. P. 24.2(a)(1).

                                                      /s/   CRAIG STODDART
                                                            JUSTICE